UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-50621 DOLPHIN DIGITAL MEDIA, INC. (Exact name of registrant as specified in its charter) Florida 86-0787790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2151 LeJeune Road, Suite 150-Mezzanine, Coral Gables, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number (305) 774-0407 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.015 par value per share None Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes þ No Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yes þ No Indicate by a check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter:$1,570,658 Indicate the number of shares outstanding of the registrant’s common stock as of March 31, 2016: 118,375,502 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive proxy statement for its 2016 annual meeting of shareholders, which proxy statement will be filed no later than 120 days after the close of the Registrant’s fiscal year ended December 31, 2015, are hereby incorporated by reference in Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS FORM 10-K Page PART I Item 1. BUSINESS 3 Item 1A. RISK FACTORS 8 Item 1B. UNRESOLVED STAFF COMMENTS 15 Item 2. PROPERTIES 15 Item 3. LEGAL PROCEEDINGS 15 Item 4. MINE SAFETY DISCLOSURES 15 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 16 Item 6. SELECTED FINANCIAL DATA 17 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 25 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 Item 9A. CONTROLS AND PROCEDURES 26 Item 9B. OTHER INFORMATION 28 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 29 Item 11. EXECUTIVE COMPENSATION 29 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 29 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 29 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 30 SIGNATURES 33 2 PART I ITEM 1.BUSINESS. Overview Dolphin Digital Media, Inc. (“Dolphin”) is dedicated to the production of high-quality digital content.Dolphin Digital Studios, a division of ours, is a producer of original, high quality digital programming for online consumption and is committed to delivering premium, best-in-class entertainment and securing premiere distribution partners to maximize audience reach and commercial advertising potential.Dolphin has also partnered with US Youth Soccer Association, Inc, a nonprofit corporation (“US Youth Soccer”) and United Way Worldwide, a worldwide philanthropic organization, to develop online kids clubs for several organizations. On March 7, 2016, Dolphin, DDM Merger Sub, Inc, our wholly owned subsidiary (“DDM Merger Sub”), Dolphin Films, Inc. (“Dolphin Films”) and Dolphin Entertainment, Inc. (“Dolphin Entertainment”) completed our previously announced merger (the “Merger”) in accordance with the Agreement and Plan of Merger, dated October 14, 2015 (the “Merger Agreement”).Pursuant to the terms of the Merger Agreement, DDM Merger Sub merged with and into Dophin Films with Dolphin Films surviving the Merger.As a result of the Merger, we acquired Dolphin Films, which is a content producer in the motion picture industry.As consideration for the Merger, we issued 2,300,000 shares of Series B Convertible Preferred Stock and 1,000,000 shares of Series C Convertible Preferred Stock to Dolphin Entertainment.Mr O’Dowd, our President, Chairman and Chief Executive Officer is the founder, president and sole shareholder of Dolphin Entertainment.The Merger Agreement was approved by our shareholders. Premium online video is the largest growth sector for online advertising, with market leaders such as Yahoo!, Hulu, Netflix, YouTube and AOL making major initiatives around original programming. We target three distinct demographics for our “web series” activities: ● Tweens (roughly 9-14 years old); ● Teens and Young Adults (roughly 14-24 years old); and ● General Market (roughly 14-49 years old). We expect to serve each of these demographics with different content, and we may have different distribution partners for each demographic. Dolphin Digital Studios Dolphin Digital Studios is our digital entertainment division which creates original content to premiere online and has been our primary focus during the year ended December 31, 2015.Substantially all of our operating income and expenses during the twelve months ended December 31, 2015 were related to Dolphin Digital Studios. Dolphin Digital Studios is instrumental in producing, distributing and sourcing financing for our projects. Dolphin Films Dolphin Films is a content producer of motion pictures.In 2014, we completed our first motion picture, “Max Steel” that we expect will be released in late summer of 2016.We also own the rights to several scripts that we intend to produce at a future date. Production Our in house development team is continuously reviewing scripts for digital projects that are directed at one ofour target demographics and that we believe we can produce within our normal planned budget range of $3.0 to $5.0 million.Our budget typically includes costs associated with purchase of the script, production of the project and marketing of the project.Occasionally, we will also hire writers to develop a script for an idea that we have internally.From the selection provided by our development team,our management reviews the scripts and evaluates them based on expected appeal to advertisers, talent we think we can attract, available budget for the production and available financing.We normally purchase a variety of scripts which we hold for future use.Not all scripts purchased will be produced.Some scripts revert back to the writer if they are not produced during a contractually agreed upon timeframe.During 2015, we produced and premiered South Beach-Fever, a 90 minute soap opera set amidst dueling record labels in Miami, on Hulu. 3 Once we have a stable of scripts, we present a variety of projects, based on these scripts, to online platforms such as Hulu, AOL, and Yahoo!.The online platform will typically evaluate the project based on its estimation of potential demand, considering the genre or demographic to which they are looking to appeal.Once a project is selected by the online platform, we enter into a distribution agreement with the online platform that outlines, among other things, our revenue share percentages (typically between 30% and 45%) and the length of time that the show will air on that online platform.Based on agreements with the online platiforms and advertisers, our management then makes the decision to “greenlight” or to approve, a project for production. Our aim is to produce young adult and family films and our in-house development team reviews scripts for motion pictures in this genre that can be produced within a budget range of $6.0 to $9.0 million.Our budget includes the cost of acquiring the script and producing the motion picture.We financed our motion picture with funds from investors and the financing of international licensing agreements for the picture. The production of digital projects and motion pictures is very similar.Once management greenlights a project, the pre-production phase including the hiring of a director, talent, various crew and securing locations to film begins.We may become signatories to certain guilds such as Screen Actors Guild, Directors Guild of America and Writers Guild of America in order to allow us to hire directors and talent for our productions. We typically hire crew members directly, engage a production service company to provide us with, among other things, the crew, equipment and a production office or use a combination of the two alternatives.Directors and talent are typically compensated a base amount for their work.In addition, directors and talent who are members of various guilds may receive remuneration from “residuals” that we pay to the various guilds based on the performance of our productions in ancillary markets. To better manage our upfront production costs, we sometimes structure our agreements with talent to allow them to participate in the proceeds of the digital project or motion picture in exchange for reduced upfront fixed payments, regardless of the project’s success. The decision of where to produce the project is oftentimes based on incentive tax programs implemented by many states and foreign countries to attract film production in their jurisdictions as a means of economic development.These incentives normally take the form of sales tax refunds, transferable tax credits, refundable tax credits or cash rebates that are calculated based on a percentage spent in the jurisdiction offering the incentive.The pre-production phase may take several months and is critical to the success of the project. The length of time needed to film varies by project but is typically between three and six weeks.Once the filming is completed, the project will enter the post-production phase, which includes film and sound editing, and development of special effects, as needed.Depending on the complexity of the work to be done, post-production may take from two to six months to complete. In the last fouryears, we produced and distributed “Cybergeddon” in partnership with Anthony Zuiker, creator of CSI, “Hiding”,and“South Beach- Fever”, and were hired to provide production services for “Aim High” produced by a related party in conjunction with Warner Brothers.These productions earned various awards including two Streamy Awards.Dolphin Filmsproduced the motion picture, “Max Steel” that we expect will be released in 2016. During the first quarter of 2016, we entered into a co-production agreement for an upcoming digital series.The series, comprised of six episodes is expected to be produced during the second quarter of 2016 and is anticipated to be released in the third or fourth quarter of 2016.Pursuant to the agreement, we are responsible for 50% of the budget which is approved by us and our production partner. In addition, we are responsible for (a) producing; (b) negotiating and contracting the talent; (c) securing locations; (d) preparing the production and delivery schedules; (e) identifying an securing digital distribution; (f) soliciting and negotiating advertising and sponsorships; (g) legal and business affairs and (h) managing and maintaining the production account. Other projects are currently being evaluated and we plan to greenlight at least one additional project to be produced during 2016. 4 Distribution Our digital productions for advertiser supported video-on-demand (“AVOD”) platforms have premiered on online platforms such as Hulu.Distribution agreements with online platforms are for a limited period, typically six months.Once the contract expires, we have the ability to distribute our productions in ancillary markets such as through home entertainment, subscription video-on-demand (“SVOD”) (e.g. Netflix), pay television, broadcast television, foreign and other markets.Our ability to distribute these productions in ancillary markets is typically based on the popularity of the project during its initial on-line distribution. Similar to distribution of digital productions described above, the economic life of motion pictures is comprised by different phases.The motion picture is initially distributed in theaters.A successful motion picture may remain in theaters for several months and then we have the ability to distribute the motion picture in ancillary markets such as home entertainment, pay-per-view (“PPV”), video-on-demand (“VOD”), electronic-sell-through (“EST”), subscription video-on-demand (“SVOD”), advertiser-supported video-on-demand (“AVOD”), digital rentals, pay television, broadcast television, foreign and other markets.Concurrent with their release in the U.S., motion pictures are generally released in Canada and may also be released in one or more other foreign markets. Theatrical distribution refers to the marketing and commercial or retail exploitation of motion pictures.We currently have an agreement with a distributor that can place our movies in theaters for a distribution fee.Pursuant to the agreement, the distribution fee varies depending on whether we provide our own Prints and advertising (“P&A”) funding or whether the distributor will fund the P&A.We intend to spendbetween $18 and$25 million to distribute “Max Steel” in approximately2,000 screens nationwide.We have sold the licensing rights to the motion picture in certain international territories and we expect that the movie will be released simultaneously with the domestic release in some of these territories.As part of our domestic distribution arrangement, we will derive revenues from the ancillary markets described above based on the performance of the movie in the domestic box office. Financing We have financed our acquisition to the rights of certain digital projects and productions through a variety of financing structures including Equity Finance Agreements and Loan and Security Agreements.We earned advertising and producer fee revenues of approximately $2.2 million, net of our commissions, for our “South Beach - Fever” web series during 2015. We financed our production of “Max Steel” using funds from investors and loans partially collateralized by licensing agreements for the exploitation of the motion picture in certain international territories. Online Kids Clubs Through our online kids clubs we seek to partner with various organizations to provide an online destination for entertainment and information for kids. Through online memberships established “brands” in the children’s space seek to to expand their existing online audience through the promotion of original content supplied and/or sourced by Dolphin Digital Studios.Premium entertainment offerings such as original web series, we expect will serve to both increase audiences through positive word of mouth and to increase engagement, or length of time on site.Furthermore, we expect that the online kids clubs will serve as a platform for sponsorship and other marketing opportunities, such as contests and sweepstakes and as strong marketing vehicles for the respective brands, as they keep the brands “top of mind” for the youngest generation, and in a space (the online world) where they increasingly go. We believe that online kids clubs will provide us the opportunity to capitalize on the combination of the following two consumer trends: ● a greater number of children under the age of 18 have access to the internet (and most “own” their own devices – e.g. laptop computers, tablets andsmartphones) ● those children who have access to the internet spend an increasing amount of time online. 5 Simply put, the internet has become the next generation’s “go to” destination for both entertainment and information. Brands that are “offline” (those without a marketing presence over the internet) need to engage with their participants “online” (or marketed over the internet) or risk losing them altogether.To build successful engagement with children and teenagers in the “real world” and offer them nothing (let alone an equivalent engagement opportunity) in the digital world is a tremendous lost opportunity.For example, Little Leagues may exist for the enjoyment of children, but their websites are overwhelmingly only used by parents.Similarly, non-profits may exist to provide enrichment and cultural opportunities for children, but their websites are seldom visited by the children they serve. In 2013, we entered into an agreement with United Way Worldwideto create an online kids club which promotes the organization’s philanthropic philosophy and encourages literacy in elementary school age children.According to various studies, high school drop-out rates have a direct, proportional correlation to 3rd grade reading proficiency. If a child is already behind in their reading proficiency after 3rd grade, they are over 4x more likely to drop out of high school (a rate which increases to 10x for minority children). In the U.S., nearly 60% of fourth graders are not reading at their grade level. Our online kids club offers reading activities, articles and games. It also promotes parent engagement by emailing parents and continuously messaging the importance of reading and parent involvement to achieve reading proficiency. We have also partnered with Scholastic Books to provide to schools sponsored by a donor, a location in the school that is transformed into a reading room (the “Reading Oasis”). Donors may sponsor a school for $10,000 which entitles each child in the school to receive an annual online kids club membership and entitles the school to receive a Reading Oasis. The Reading Oasis provides the school with hundreds of books (K-3), colorful bean bag chairs, a reading themed carpet, book cases, a listening library, and a stereo listening center with four headphones.Pursuant to the terms of the agreement, we will share revenues derived from memberships to the online kids club with United Way Worldwide. In 2012, we entered into an agreement with US Youth Soccer to create, design and host the US Youth Soccer Clubhouse website aimed at attracting members such as individuals, US Youth Soccer State Associations and members of such State Associations. Pursuant to the terms of the agreement, we will share revenues derived from such memberships with US Youth Soccer. We operate our kids club activities through our subsidiary, Dolphin Kids Club LLC (“Dolphin Kids Club”).We own 75% of Dolphin Kids Club and the other 25% is owned by a former note holder.The agreement encompasses kids clubs created between January 1, 2012 and December 31, 2016.It is a “gross revenue agreement” and we are responsible for paying all associated operating expenses.Net income will be attributable to each member based on the thresholds established in the operating agreement of the entity. Project Development and Related Services During 2013, we entered into an agreement withDolphin Films, Inc., an entity, at the time indirectly owned by our CEO, in which we agreed to provide management team and back office services through December 31, 2014.The agreement was for the term April 1, 2013 through December 31, 2014 for an annual fee of $2.0 million.Pursuant to the agreement, we provided the related party with a development team to source new projects, production executives to develop scripts, approve budgets and hire and liaise with the production team on individual projects during the production and post-production phases, an accounting and finance team to provide accounting services and tax compliance, in addition to legal support and domestic and international sales support.We also provided office space in Los Angeles and Miami.For the year ended December 31, 2014, we recorded revenues in the amount of $2.0 million, related to this agreement.The agreement ended on December 31, 2014 and was not renewed for 2015, as the specific projects for which our services were engaged were completed. As discussed earlier, on March 7, 2016, as a result of the Merger, we acquired Dolphin Films. Intellectual Property We seek to protect our intellectual property through trademarks and copyright.We currently hold three trademarks for Cybergeddon and two copyrights for each of Cybergeddon and Hiding. 6 Competition The business in which we engage is highly competitive.We face competition from companies within the entertainment business and from alternative forms of leisure entertainment, such as travel, sporting events, video games and computer-related activities.Our primary business operations are subject to competition from other digital media and movie production companies as well as from large, well established companies within the entertainment industry that have significantly greater development, production, and distribution and capital resources than us.We compete for the acquisition of literary properties and for the services of producers, directors, actors and other artists as well as creative and technical personnel and production financing, all of which are essential to the success of our business. In addition, our productions compete for audience acceptance and advertising dollars. Given this highly competitive business, our business model is focused on providing high-quality entertainment at a lower production budget.We intend to achieve this by relying on innovative financial structures, partnering with well established brands for production content and lowering overhead cost structure. Customers During 2014, we depended on a single customer for the majority of our revenues. On April 1, 2013, we entered into an agreement with Dolphin Films, pursuant to which we provided management team and back office services to Dolphin Films.For the years ended December 31, 2014, we recorded service revenues in the amount of $2.0 million related to this agreement. This amount represented 97% of our total revenues for the years ended December 31, 2014. The agreement expired on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed. On March 7, 2016, as a result of the Merger, we acquired Dolphin Films. Employees As of March 31, 2016, we have 20 full-time employees in our operations and believe our relationship with our employees is good. We also utilize consultants in the ordinary course of our business and hire additional employees on a project-by-project basis in connection with the production of digital projects and motion pictures. Regulatory Matters Our online kids clubs programs which are aimed at elementary school age children are subject to laws and regulations relating to privacy and child protection. Through our online kids clubs we may monitor and collect certain information about the child users of these forums. A variety of laws and regulations have been adopted in recent years aimed at protecting children using the internet such as the Children's Online Privacy and Protection Act of 1998 (“COPPA”). COPPA sets forth, among other things, a number of restrictions on what website operators can present to children under the age of 13 and what information can be collected from them. There are also a variety of laws and regulations governing individual privacy and the protection and use of information collected from such individuals, particularly in relation to an individual's personally identifiable information (e.g., credit card numbers). We are also subject to state and federal work and safety laws and disclosure obligations, under the jurisdiction of the U.S. Occupational Safety and Health Administration and similar state organizations. Corporate Offices Our corporate headquarters is located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, Florida 33134. Our telephone number is (305) 774-0407.We also have an office located at 10866 Wilshire Boulevard, Suite 800, Los Angeles, California, 90024. Availability of Reports and Other Information Dolphin Digital Media, Inc. was first incorporated in the State of Nevada on March 7, 1995 and was domesticated into the State of Florida on December 3, 2014.Our principal executive offices are located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, Florida 33134.Our corporate website is www.dolphindigitalmedia.com. We make available, free of charge, access to our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Proxy Statement on Schedule 14A and amendments to those materials filed or furnished pursuant to Section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), on our website under “Investor Relations – SEC Filings,” as soon as reasonably practicable after we file electronically such material with, or furnish it to, the SEC. 7 ITEM 1A.RISK FACTORS. Risks Related to our Business and Financial Condition Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. For each of the years ended December 31, 2015 and 2014, our independent auditors issued an explanatory paragraph in their audit report expressing substantial doubt about our ability to continue as a going concern based upon our net loss and negative cash flows from operations for the years ended December 31, 2015 and 2014 and our levels of working capital as of December 31, 2015 and 2014. The financial statements do not include any adjustments that might result from the outcome of these uncertainties.Prior to our acquisition of Dolphin Films, its independent auditors also expressed doubt about its ability to continue as a going concern based upon its net loss for the years ended December 31, 2014 and 2013, its accumulated deficit as of December 31, 2014 and 2013 and its level of working capital.Management is planning to raise any necessary additional funds through loans and additional sales of its common stock; however, there can be no assurance that we will be successful in raising any necessary additional capital.If we are not successful in raising additional capital, we may not have enough financial resources to support our business and operations and as a result may not be able to continue as a going concern. We have a history of operating losses and may continue to incur operating losses. We have a history of operating losses and may be unable to generate sufficient revenue to achieve profitability in the future.For the fiscal year ended December 31, 2015, our operating losses were $4,050,021.Our accumulated deficit was $42,628,155 at December 31, 2015.In addition, Dolphin Films, prior to its acquisition had a history of operating losses and may not have been able to generate sufficient revenue to achieve profitability in the future.For the nine months ended September 30, 2015, Dolphin Films’ net loss was $3,410,247 and for the fiscal years ended December 31, 2014 and 2013, its net losses were $7,106,032 and $8,094,900, respectively.Dolphin Films’ accumulated deficit at September 30, 2015 was $18,611,179.Furthermore, Dolphin Films did not, and we do not, anticipate having an operating profit in 2016.Our ability to generate operating profit in the future will depend on our ability to successfully produce and commercialize multiple web series and motion pictures, as no single project is likely to generate sufficient revenue to cover our operating expenses.If we are unable to generate an operating profit at some point, we will not be able to meet our debt service requirements or our working capital requirements.As a result we may need to (i) issue additional equity, which could dilute the value of your share holdings, (ii) sell a portion or all of our assets, including any project rights which might have otherwise generated revenue, or (iii) cease operations. We may fail to realize any of the anticipated benefits of the recent Merger. The success of the Merger will depend on, among other things, our ability to realize anticipated benefits and to combine the businesses of the Company and Dolphin Films in a manner that achieves synergy and a shared strategy but that does not materially disrupt the existing activities of the companies. If we are not able to successfully achieve these objectives, the anticipated benefits of the Merger may not be realized fully, if at all, or may take longer to realize than expected. We have substantial indebtedness which may adversely affect our cash flow and business operations. We currently have a substantial amount of debt that we may be unable to extend, refinance or repay.If we are unable to refinance or extend our debt, our assets may not be sufficient to repay such debt in full, and our available cash flow may not be adequate to maintain our current operations. The following table sets forth our total principal amount of debt and stockholders’ equity as of December 31, 2015 and 2014. As of December 31, Total Current Liabilities $ $ Total Stockholders' deficit $ ) $ ) 8 As of December 31, 2015, we had total current liabilities ofapproximately $8.0 million relative to total stockholders’ deficit of approximately $12.9 million.In addition, we acquired Dolphin Films which had a substantial amount of debt that has now become the Company’s debt.As of September 30, 2015, Dolphin Films had total liabilities of $36.6 million. Our indebtedness could have important negative consequences to us, including: ● our ability to obtain additional financing, if necessary, for working capital, capital expenditures, future digital productions or other purposes may be impaired or such financing may not be available on favorable terms or at all; ● we may have to pay higher interest rates upon obtaining future financing, thereby reducing our cash flows; and ● we may need a substantial portion of our cash flow from operations to make principal and interest payments on our indebtedness, reducing the funds that would otherwise be available for operations and future business opportunities. Our ability to service our indebtedness will depend upon, among other things, our future financial and operating performance, which will be affected by prevailing economic conditions,the success of our productions and other factors contained in these Risk Factors, some of which are beyond our control. If our operating results are not sufficient to service our current or future indebtedness, we will be forced to take actions such as reducing or delaying digital or movie productions, selling assets, restructuring or refinancing our indebtedness or seeking additional debt or equity capital or bankruptcy protection. We may not be able to effect any of these remedies on satisfactory terms or at all. As a consequence of our substantial indebtedness, we may not be able to continue to operate as a going concern. We may be exposed to litigation as a result of the recent Merger, which could have an adverse effect on our business and operations. The combined company may be exposed to increased litigation from stockholders and other third parties due to the combination of the Company and Dolphin Films businesses following the Merger. Such litigation may have an adverse impact on the combined company’s business and results of operation or may cause disruptions to the combined company’s operations. Our business requires a substantial investment of capital and failure to access sufficient capital while awaiting delayed revenues will have a material adverse effect on our results of operation. The production, acquisition and distribution of a digital production or a motion picture require a significant amount of capital. In 2014, for example, Dolphin Films capitalized production costs were $14,274,866. A significant amount of time may elapse between our expenditure of funds and the receipt of revenues from our productions.We do not have a traditional credit facility with a financial institution on which to depend for our liquidity needs and a time lapse may require us to fund a significant portion of our capital requirements through related party transactions with our CEO or other financing sources.There can be no assurance that any additional financing resources will be available to us as and when required, or on terms that will be acceptable to us. Our inability to raise capital necessary to sustain our operations while awaiting delayed revenues would have a material adverse effect on our liquidity and results of operations. We have been in the past, and may be in the future, unable to recoup our investments in digital projects. Similar to others in the entertainment industry, we purchase scripts and project ideas for which we have no current production plans and for which we have not identified a potential distributor.For example, in 2011 and 2012, we purchased scripts forseveral digital projects related to a particular financing structure.We were unable to identify a distributor or sufficient advertisers who were interested in the development and distribution of certain digital projects, which represented a total cost of $648,525.As a result, the costs incurred to purchase those scripts were written off in 2015, which negatively impacted our financial results.If, in the future, we are unable to generate interest in other scripts and project ideas which we have purchased, those scripts will also be written off, which will adversely affect our results of operations. 9 Delays, cost overruns, cancellation or abandonment of the completion or release of our digital web series or motion pictures may have an adverse effect on our business. There are substantial financial risks relating to production, completion and release of digital web series or motion pictures.Actual film costs may exceed their budgets and factorssuch as labor disputes, unavailability of a star performer, equipment shortages, disputes with production teams or adverse weather conditions may cause cost overruns and delay or hamper film completion. We are typically responsible for paying all production costs in accordance with a budget and received a fixed producer’s fee for our services plus a portion of any project income, however to the extent that delays, failure to complete projects or cost overruns result in us not completing the web series or motion picture within budget, there may not be enough funds left to pay us our producer’s fee, to generate any project income or complete the project at all. If this were to occur, it would significantly and adversely affect our revenue and results of operations. We have identified material weaknesses in our internal controls over financial reporting and our ability to both timely and accurately report our financial results could be adversely affected. In connection with the preparation of our financial statements for the years ended December 31, 2015 and 2014, we identified several material weaknesses in our internal controls over financial reporting. A material weakness is adeficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis.As of December 31, 2015, we concluded that our internal control over financial reporting was not effective due to the following material weaknesses: ● Design deficiencies related to the entity level control environment, including risk assessment, information and communication and monitoring controls: ● There is no documented fraud risk assessment or risk management oversight function. ● There are no documented procedures related to financial reporting matters (both internal and external) to the appropriate parties. ● There is no budget prepared and therefore monitoring controls are not designed effectively as current results cannot be compared to expectations. ● There is no documented process to monitor and remediate deficiencies in internal controls. ● Inadequate documented review and approval of certain aspects of the accounting process including the documented review of accounting reconciliations and journal entries that they considered to be a material weakness in internal control. Specifically: ● There is no documented period end closing procedures, specifically the individuals that are responsible for preparation, review and approval of period end close functions. ● Reconciliations are performed on all balance sheet accounts, including noncontrolling interest on at least a quarterly basis; however there is no documented review and approval by a member of management that is segregated from the period end financial reporting process. ● There is no review and approval for the posting of journal entries. ● Inadequate segregation of duties within the accounting process, including the following: ● One individual has the ability to add vendors to the master vendor file. This individual also has access to the Company checkbook that is maintained in a secured location. ● One individual has sole access to our information technology system to initiate, process and record financial information. We have not developed any internal controls related to information technology systems including change management, physical security, access or program development. 10 While we have taken a number of remedial actions to address these material weaknesses, we cannot predict the outcome of our remediation efforts at this time. Each of the material weaknesses described above could result in a misstatement of our accounts or disclosures that would result in a material misstatement of our annual or interim consolidated financial statements that would not be prevented or detected. We cannot assure you that the measures we have taken to date, or any measures we may take in the future, will be sufficient to remediate the material weaknesses described above or avoid potential future material weaknesses. If we are unable to report financial information timely and accurately or to maintain effective disclosure controls and procedures, our stock price could be negatively impacted and we could be subject to, among other things, regulatory or enforcement actions by the SEC. We rely on third party relationships with online digital platforms for our advertising revenue and we may be unable to secure such relationships. We anticipate entering into distribution agreements containing revenue share provisions with online digital platforms to distribute our digital productions.Pursuant to these revenue share provisions, we will earn a portion of advertising revenues once our digital productions are distributed online.If we fail to secure such relationships with online digital platforms, we will not be able to earn advertising revenues from our digital projects, which could have a material adverse effect on our liquidity and results of operations. In addition, some of our distributors have moved from an advertisement-based model to a subscription-based model which makes it more difficult for us to use our funding and distribution methods. Our co-production activities may be unsuccessful. We have entered into a co-production agreement with a production partner for an upcoming digital series.Pursuant to the agreement we will rely on our co-producer to raise 50% of the budget for the digital series and to help develop and produce the digital series.If our co-producer fails to fulfill its obligations under the co-production agreement, we may not be able to successfully complete production of the digital serieswhich would have a material adverse effect on our results of operations. Dolphin Films relies on third party distributors to distribute its films and their failure to perform will negatively impact our ability to generate revenues. Dolphin Films motion pictures are primarily distributed and marketed by third party distributors.If any of these third party distributors fails to perform under their respective arrangements with us and Dolphin Films, such failure could negatively impact the success of the motion pictures that Dolphin Films produces and have a material adverse effect on our business reputation and ability to generate revenues. We may be unable to attract or retain advertisers, which could negatively impact our results of operation. Typically, online digital platforms are responsible for securing advertisers and, as such, our ability to earn advertising revenues would depend on their success in doing so.However, at times we have, and may continue to, proactively secure advertising commitments against anticipated web series.Our ability to retain advertisers is contingent on our ability to successfully complete and deliver online projects which are commercially successful, which we may fail to do.Advertising revenues could also be adversely impacted by factors outside our control such as failure of our digital productions to attract our target viewer audiences, lack of future demand for our digital productions, the inability of third party online digital platforms to deliver ads in an effective manner, competition for advertising revenue from existing competitors or new digital media companies, declines in advertising rates, adverse legal developments relating to online advertising, including legislative and regulatory developments and developments in litigation.The existence of any of these factors could result in a decrease of our anticipated advertising revenues. Our kids clubs depend on sponsorship donations to generate revenue. We generate revenues from our online kids clubs through a portion of the sale of memberships to various donors.Donors typically sponsor a school for $10,000 which entitles each child in the school to receive an annual online kids club membership and entitles the school to receive a Reading Oasis. Receipt of sponsorship donations are unpredictable and depend on a number of factors such as our ability to successfully brand, market and implement the online kids clubs as well as local and international business and economic conditions. 11 Our CEO beneficially owns approximately 52.5% of our outstanding share capital and has super voting rights with respect to the Series C Convertible Preferred Stock which he currently holds, and his interests may be different from yours. As of March 31, 2016, our CEO, Mr. O’Dowd beneficially owned approximately 52.5% of our outstanding share capital. Consequently, Mr. O’Dowd has substantial influence over our business, including election of directors, declaration of dividends and decisions regarding whether or not to issue stock and for what consideration, whether or not to sell all or substantially all of our assets and for what consideration and other significant corporate actions.It is possible that Mr. O’Dowd may act in a manner that advances his best interests but may not be aligned with your interests or the best interests of the Company. In addition, as a holder of Series C Convertible Preferred Stock, Mr. O’Dowd also has super voting rights of three votes per preferred share.Holders of Series C Convertible Preferred Stock and are entitled to vote together as a single class on all matters upon which Common Stock holders are entitled to vote.Your voting rights will be diluted as a result of these super voting rights.In addition, anti-dilution protections, described below, may result in an increase in the number of shares of Common Stock into which Series C Convertible Preferred Stock held by Mr. O’Dowd and certain eligible persons can be converted, which could further dilute your percentage of voting rights. Risks Related to the Industry We have and may in the future be adversely affected by union activity. We retain the services of actors who are covered by collective bargaining agreements with Screen Actors Guild – American Federation of Television and Radio Artists (“SAG-AFTRA”) and we may also become signatories to certain guilds such as Directors Guild of America and Writers Guild of America in order to allow us to hire directors and talent for our productions.Collective bargaining agreements are industry-wide agreements, and we lack practical control over the negotiations and terms of these agreements. In addition, our digital projects fall within SAG-AFTRA’s definition of “new media”, which is an emerging category covered by its New Media and Interactive Media Agreements for actors.As such, our ability to retain actors is subject to uncertainties that arise from SAG-AFTRA’s administration of this relatively new category of collective bargaining agreements.Such uncertainties have resulted and may continue to result in delays in production of our digital projects. In addition, if negotiations to renew expiring collective bargaining agreements are not successful or become unproductive, the union could take actions such as strikes, work slowdowns or work stoppages. Strikes, work slowdowns or work stoppages or the possibility of such actions could result in delays in production of our digital projects. We could also incur higher costs from such actions, new collective bargaining agreements or the renewal of collective bargaining agreements on less favorable terms.Depending on their duration, union activity or labor disputes could have an adverse effect on our results of operations. The popularity and commercial success of our digital productions and motion pictures are subject to numerous factors, over which we may have limited or no control. The popularity and commercial success of our digital productions and motion pictures depends on many factors including, but not limited to, the key talent involved, the timing of release, the promotion and marketing of the digital production or motion picture, the quality and acceptance of other competing programs released into the marketplace at or near the same time, the availability of alternative forms of entertainment, general economic conditions, the genre and specific subject matter of the digital production or motion picture, its critical acclaim and the breadth, timing and format of its initial release. We cannot predict the impact of such factors on any digital production or motion picture, and many are factors that are beyond our control. As a result of these factors and many others, our digital productions and motion pictures may not be as successful as we anticipate, and as a result, our results of operations may suffer. We may be unable to consistently create and distribute filmed entertainment that meets the changing preferences of our consumers. Changing consumer tastes affect our ability to predict which digital productions will be popular with web audiences. As we invest in various digital projects, stars and directors, it is highly likely that at least some of the digital projects in which we invest will not appeal to our target audiences. If we are unable to produce web content that appeals to our target audiences the costs of such digital productions could exceed revenues generated and anticipated profits may not be realized. Our failure to realize anticipated profits could have a material adverse effect on our results of operations. 12 The creation of content for the entertainment industry is highly competitive and we will be competing with companies with much greater resources than we have. The business in which we engage is highly competitive. Our primary business operations are subject to competition from companies which, in many instances, have greater development, production, and distribution and capital resources than us. We compete for the services of writers, producers, directors, actors and other artists to produce our digital content. Larger companies have a broader and more diverse selection of scripts than we do, which translates to a greater probability that they will be able to more closely fit the demands and interests of advertisers than we can. In addition, our acquired business Dolphin Films is a very small and unproven entity as compared to our competitors.As an independent producer, we through Dolphin Films, will compete with major U.S. and international studios.Most of the major U.S. studios are part of large diversified corporate groups with a variety of other operations that can provide both the means of distributing their products and stable sources of earnings that may allow them better to offset fluctuations in the financial performance of their motion picture and other operations.In addition, the major studios have more resources with which to compete for ideas, storylines and scripts created by third parties, as well as for actors, directors and other personnel required for production.Such competition for the industry’s talent and resources may negatively affect our ability to acquire and produce product. Others may assert intellectual property infringement claims or liability claims for media or motion picture content against us which may force us to incur substantial legal expenses. There is a possibility that others may claim that our productions and production techniques, or those of Dolphin Films, misappropriate or infringe the intellectual property rights of third parties with respect to their previously developed digital web series, stories, characters, other entertainment or intellectual property.In addition, as distributors of media and motion picture content, we may face potential liability for such claims as defamation, invasion of privacy, negligence or other claims based on the nature and content of the materials distributed.If successfully asserted, our insurance may not be adequate to cover any of the foregoing claims.Irrespective of the validity or the successful assertion of such claims, we could incur significant costs and diversion of resources in defending against them, which could have a material adverse effect on our operating results. If we fail to protect our intellectual property and proprietary rights adequately, our business could be adversely affected. Our ability to compete depends, in part, upon successful protection of our intellectual property, including that of Dolphin Films. We attempt to protect proprietary and intellectual property rights to our productions through available copyright and trademark laws and distribution arrangements with companies for limited durations. Unauthorized parties may attempt to copy aspects of our intellectual property or to obtain and use property that we regard as proprietary. We cannot assure you that our means of protecting our proprietary rights will be adequate. In addition, the laws of some foreign countries do not protect our proprietary rights to as great an extent as the laws of the United States. Intellectual property protections may also be unavailable, limited or difficult to enforce in some countries, which could make it easier for competitors to steal our intellectual property. Our failure to protect adequately our intellectual property and proprietary rights could adversely affect our business and results of operations. Our online activities are subject to a variety of laws and regulations relating to privacy and child protection, which, if violated, could subject us to an increased risk of litigation and regulatory actions. In addition to our company websites and applications, we use third-party applications, websites, and social media platforms to promote our projects and engage consumers, as well as monitor and collect certain information about users of our online forums. A variety of laws and regulations have been adopted in recent years aimed at protecting children using the internet such as the Children’s Online Privacy and Protection Act of 1998 (“COPPA”). COPPA sets forth, among other things, a number of restrictions on what website operators can present to children under the age of 13 and what information can be collected from them. There are also a variety of laws and regulations governing individual privacy and the protection and use of information collected from such individuals, particularly in relation to an individual’s personally identifiable information (e.g., credit card numbers). Many foreign countries have adopted similar laws governing individual privacy, including safeguards which relate to the interaction with children. If our online activities were to violate any applicable current or future laws and regulations, we could be subject to litigation and regulatory actions, including fines and other penalties. 13 Risks Related to our Common Stock and Preferred Stock The Series C Convertible Preferred Stock has anti-dilution protections that may adversely affect our shareholders. For a period of five years from the date of issuance, the Series C Convertible Preferred Stock (issued as consideration for the Merger) will be subject to certain anti-dilution protections.Upon triggers specified in its Certificate of Designation, the number of shares of Common Stock into which Series C Convertible Preferred Stock held byMr. O'Dowd (or any entity directly or indirectly controlled by Mr. O'Dowd)(including Mr. O’Dowd) can be convertedwill be increased, such that the total number of shares of Common Stock held by Mr. O'Dowd (or any entity directly or indirectly controlled by Mr. O'Dowd) (based on the number of shares of Common Stock held as of the date of issuance) will be preserved at the same percentage of shares of Common Stock outstanding currently held by such persons, which currently is approximately 52.5% of the shares of Common Stock outstanding.As a result, your ownership interests may be further diluted. Past and future equity issuances could result in dilution of your investment and a decline in our stock price. We recently issued 2,300,000 shares of Series B Convertible Preferred Stock and 1,000,000 Series C Convertible Preferred Stock, each convertible into shares of Common Stock upon exercise of their respective conversion rights, as consideration in the Merger, in addition to granting to Eligible Series C Preferred Stock Holders certain anti-dilution protections.In addition, we recently issued an aggregate of approximately 36.5 million shares of Common Stock to certain holders of promissory notes, including our CEO, in full repayment of the amounts of principal and interest outstanding under such promissory notes.As a result of these stock issuances, your ownership interest in the Company will be diluted, meaning you would own a smaller percentage of the Company. In the near term, we may also need to raise additional capital and may seek to do so by conducting one or more private placements of equity securities, selling additional securities in a registered public offering, or through a combination of one or more of such financing alternatives. Such issuance of additional securities would dilute the equity interests of our existing shareholders, perhaps substantially, and may cause our stock price to decline. As an issuer of “penny stock,” the protection provided by the federal securities laws relating to forward-looking statements does not apply to us and as a result we could be subject to legal action which may be costly. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, for as long as we are a penny stock, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. Our common stock is quoted only on the OTC Market Pink Sheets, which may have an unfavorable impact on our stock price and liquidity. Our common stock is quoted on the OTC Market Pink Sheets. The OTC Market Pink Sheets is a significantly more limited market than the New York Stock Exchange or NASDAQ system. The quotation of our shares on the OTC Market may result in an illiquid market available for existing and potential stockholders to trade shares of our Common Stock and depress the trading price of our Common Stock, and may have a long-term adverse impact on our ability to raise capital in the future. 14 ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. As of the date of this report, we do not own any real property.We lease 3,332 square feet of office space located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, Florida 33134, at a monthly rate of $5,388 with annual increases. In 2012, we opened an additional office located at 10866 Wilshire Boulevard, Suite 800, Los Angeles, California 90024 and currently lease 4,582 square feet of office space at a monthly rate of $13,746 with annual increases of 3% for years 1to 3 and 3.5% for the remainder of the lease.We believe our current facilities are adequate for our operations for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS. We are involved in various legal proceedings relating to claims arising in the ordinary course of business. We do not believe that the ultimate resolution of these matters will have a material adverse effect on our business, financial condition, results of operations or liquidity. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable. 15 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Our Common Stock Our common stock currently trades on the over-the-counter market and is quoted on the OTC Market Pink Sheets under the symbol “DPDM”. The high and low bid information for each quarter since January 1, 2014, as quoted on the OTC, is as follows: Quarter High Bid Low Bid Fourth Quarter 2015 $ $ Third Quarter 2015 $ $ Second Quarter 2015 $ $ First Quarter 2015 $ $ Fourth Quarter 2014 $ $ Third Quarter 2014 $ $ Second Quarter 2014 $ $ First Quarter 2014 $ $ The over-the-counter quotations above reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not reflect actual transactions.Such quotes are not necessarily representative of actual transactions or of the value of our securities, and are, in all likelihood, not based upon any recognized criteria of securities valuation as used in the investment banking community. The trading volume for our common stock is relatively limited. There is no assurance that an active trading market will continue to provide adequate liquidity for our existing shareholders or for persons who may acquire our common stock in the future. 16 Holders of our Common Stock As of March 31,2016, an aggregate of 118,375,502 shares of our common stock were issued and outstanding and were owned by approximately 273 stockholders of record, based on information provided by our transfer agent. Dividends We have never paid dividends on our common stock and do not anticipate that we will do so in the near future. Equity Compensation Plan Information On September 7, 2012, our Board of Directors approved an Incentive Compensation Plan.The plan was adopted as a means of attracting and retaining exceptional employees and consultants by enabling them to share in the long term growth and financial success of the Company.The plan will be administered by the Board of Directors or a committee designated by the board.The Board of Directors has designated 10,000,000 shares of common stock for this plan.No awards were issued during the years ended December 31, 2015 and 2014 related to this plan. ITEM 6.SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations should be read in conjunction with our audited historical consolidated financial statements and the notes thereto, which are included elsewhere in this Form 10-K.The following discussion includes forward-looking statements that involve certain risks and uncertainties, including, but not limited to, those described in Item 1A. Risk Factors. Our actual results may differ materially from those discussed below. See “Special Note Regarding Forward-Looking Statements” and Item 1A. Risk Factors. OVERVIEW Dolphin Digital Media, Inc. specializes in the production and distribution of online digital content.In partnership with US Youth Soccer and United Way Worldwide, we also seek to develop online kids clubs. As previously discussed, as a result of the Merger, on March 7, 2016, we acquired Dolphin Films, which is a content producer in the motion picture industry. As consideration for the Merger, we issued 2,300,000 shares of Series B Convetible Preferred Stock and 1,000,000 shares of Series C Convertible Preferred Stock to its parent, Dolphin Entertainment.Mr. O’Dowd, our President, Chairman and Chief Executive Officer is the founder, President and sole shareholder of Dolphin Entertainment. Revenues During 2015, we derived revenue through (1) the online distribution of web series produced and distributed by Dolphin Digital Studios, our digital entertainment division and (2) a portion of fees obtained from the sale of memberships to online kids clubs. During 2014, we also provided production management and back office services to Dolphin Films, an affiliated entity, and the table below sets forth the components of revenue for the years ended December 31, 2015 and 2014: For the year ended December 31, Revenues: Production and distribution % % Service - % Membership % % Total revenue % % 17 Dolphin Digital Studios As demonstrated in the table above, during the year ended December 31, 2014, our primary sources of revenue were from i) production management and back office services provided to Dolphin Films, an entity at the time, indirectly owned by our CEO, (ii) the online distribution of web series produced and distributed by Dolphin Digital Studios and (iii) revenues from the sale of memberships to online kids clubs. The provision of production management and back office services to Dophin Films was pursuant to an agreement which ended on December 31, 2014 ans was not renewed for 2015 as the specific projects for which our services were engaged were completed.Consequently, we did not generate any revenues for those services in 2015.As discussed earlier, on March 7, 2016, as a result of the Merger, we acquired Dolphin Films. By comparison during the year ended December 31, 2015, we generated revenue primarily from the online distribution of web series produced and distributed by Dolphin Digital Studios and some revenues fromour membership activities. We expect that a significant portion of our revenues for 2016 will be derived through Dolphin Digital Studios with the production and release of additional web series on online platforms. ● Producer’s Fees: We earn fees for producing each web series, as included in the production budget for each project.We either recognize producer’s fees on a percentage of completion or a completed contract basis depending on the terms of the producer agreements, which we negotiate on a project by project basis.During the year ended December 31, 2015, we completed production and released our web series titled “South Beach-Fever”.Producer’s fees are initially funded with funds received from investors. We received $500,000 as an advance for our producer’s fee which had been recorded in deferred revenue and upon delivery and exploitation of the web series in July 2015, we recorded the revenues during the year ended December 31, 2015.During the year ended December 31, 2014, we did not produce any digital content and instead, concentrated our efforts in identifying and acquiring the rights to certain properties that we intend to produce for online distribution.Some of our current agreements with financing sources permit us to earn up to a $250,000 producer’s fee for each web series. ● Initial Distribution/Advertising Revenue:We earn revenues from the distribution of online content on advertising based video on demand (“AVOD”) platforms.Distribution agreements contain revenue sharing provisions which permit the producer to retain a percentage of all domestic and international advertising revenue generated from the online distribution of a particular web series.Typically, these rates range from 30% to 45% of such revenue.We have previously distributed our productions on various online platforms including Yahoo! and Facebook and currently have an agreement to distribute our web series “South Beach - Fever” through Hulu and ancillary content through AOL.Pursuant to our agreements with the online platforms, we have recorded revenues from advertising for the year ended December 31 2015 of $2.9 million of which $2.4 million has been received. ● Secondary Distribution Revenue:Once our contractual obligation with the initial online distribution platform expires, we have the ability to derive revenues from distributions of the web series in ancillary markets such as DVD, television and subscription video on demand (“SVOD”).For the year ended December 31, 2014, we derived $0.05 million of revenues in ancillary markets from the distribution of projects that were completed in 2012. No revenues from this source have been derived during the year ended December 31 2015, as our project is contractually obligated to remain in the initial distribution window for a period of at least six months. As a producer, we also have the ability to generate sponsorship revenues. We would generally be eligible to retain between 70% and 100% of any product integration fees or sponsorship revenues, associated with any of our web series.During the years ended December 31, 2015 and 2014, we did not earn any revenues from product integration. 18 Project Development and Related Services During 2013, we entered into an agreement with Dolphin Films,an entity directly owned by our CEO in which we agreed to provide management team and back office services until December 31, 2014.The agreement was for the term April 1, 2013 through December 31, 2014 for an annual fee of $2.0 million.Pursuant to the agreement, we provided the related party with a development team to source new projects, production executives to develop scripts, approve budgets and hire and liaise with the production team on individual projects during the production and post-production phases, an accounting and finance team to provide accounting services and tax compliance, legal support and domestic and international sales and sales support.We also provided office space in Los Angeles and Miami. For the year ended December 31, 2014, we recorded revenues in the amount of $2.0 million, related to this agreement.The agreement ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed. As discussed earlier, on March 7, 2016, as a result of the Merger, we acquired Dolphin Films. Online Kids Clubs We have partnered with US Youth Soccer, in 2012, and United Way Worldwide, in 2013, to create online kids clubs.Our online kids clubs derive revenue from the sale of memberships in the online kids clubs to various individuals and organizations.We share in a portion of the membership fees as outlined in our agreements with the various entities.For the years ended December 31, 2015 and 2014, we derived revenues of $0.07 million and $0.02 million, respectively, from online kids clubs.We operate our kids club activities through our subsidiary, Dolphin Kids Club LLC (“Dolphin Kids Club”).We own 75% of Dolphin Kids Club and the other 25% is owned by a former note holder who agreed to convert $1.5 million aggregate principal amount of an outstanding note into equity of Dolphin Kids Club and made additional capital contributions of $1.5 million during the year ended December 31, 2012.The agreement encompasses kids clubs created between January 1, 2012 and December 31, 2016.It is a “gross revenue agreement” and we are responsible for paying all associated operating expenses.Net income is attributable to each member based on the thresholds established in the operating agreement of the entity. Expenses Our expenses consist primarily of (1) direct production costs, (2) selling, general and administrative expenses and (3) payroll expenses. Direct production costs include amortization of deferred production costs, impairment of deferred production costs, residuals and other costs associated with production.Residuals represent amounts payable to various unions or “guilds” such as the Screen Actors Guild, Directors Guild of America, and Writers Guild of America, based on the performance of the digital production in certain ancillary markets. Selling, general and administrative expenses include all overhead costs except for payroll that is reported as a separate expense item.Included within general and administrative expenses are the commissions that we pay our advertising and distribution brokers, which can range up to 25% of the distribution and advertising revenue that we receive. Other Income and Expenses Other income and expenses consist primarily of interest payments to our CEO in connection with loans that he made to the Company and interest payments related to the Loan and Security Agreements entered into to finance the production of certain digital content. RESULTS OF OPERATIONS Year ended December 31, 2015 as compared to year ended December 31, 2014 Revenues For the year ended December 31 2015, we generated substantially all of our revenue from the distribution of our digital web series.We also generated revenues from a portion of fees obtained from the sale of memberships to online kids clubs. We have earned $2.4 million from advertising commitments for the year ended December 31, 2015.In addition, we have earned a net producer’s fee of $0.5 million related to our digital web series, “South Beach-Fever”. During 2015, substantially all of our time and resources were spent on the production and post-production of our web series, “South Beach-Fever”.By comparison, during the year ended December 31, 2014, we generated revenue from (1) the production and distribution of online digital content and (2) the provision of production management and back office services to Dolphin Films, Inc, an affiliated entity.As stated above, the agreement to provide production management and back office services ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed. As discussed earlier, on March 7, 2016, as a result of the Merger, we acquired Dolphin Films. 19 For the year ended December 31, Revenues: Production and distribution $ $ Service - Membership Total revenue $ $ Revenues from production and distribution increased by $2.8 million for the year ended December 31, 2015 as compared to the prior year due to the release of our digital web series. Revenues from Service decreased by $2.0 million for the year ended December 31, 2015.This was due to not renewing the agreement to provide production management and back office services to our related party after its expiration on December 31, 2014. Expenses For the years ended December 31, 2015 and 2014, our primary operating expenses were direct production costs, general and administrative expenses and payroll expenses. For the year ended December 31, Expenses: Direct production costs $ $ Selling, general and administrative Payroll Total expenses $ $ Direct production costs increased by approximately $2.1 million for the year ended December 31, 2015 as compared to the prior year due to the amortization of deferred production costs of our digital web series, which was released in July 2015. In addition, weimpaired $0.6 million of scripts that we own but do not intend to immediately produce. Selling, general and administrative expenses increased by approximately $1.0 million for the year ended December 31, 2015 as compared to the prior year. The increase is mainly due to a fee paid to our advertising and distribution broker related to our web series, fees paid to acquire certain financing for our digital projects and increase in legal fees related to an accrual for fees to effectuate the merger with Dolphin Films. Payroll expenses decreased by approximately $0.2 million for the year ended December 31, 2015 as compared to the prior year mostly due to a highly compensated employee that left the Company during the first quarter of 2015 and the capitalization of $0.06 million of payroll costs related to our web series, “South Beach-Fever”. Other Income and expenses For the year ended December 31, Other Income and expenses: Other income $ $ Interest expense ) ) Total $ ) $ ) 20 During the first quarter of 2016, we restated our agreement with United Way to not include a license fee.We recorded approximately $0.1 million in other income for the reversal of the previously recorded accrued license fees. During the year ended December 31, 2014, the Company determined that the statute of limitations for penalties to be assessed for not filing certain information returns on a timely basis had expired.As such, the Company recorded $40,000 of other income. Interest expense increased by approximately $0.3 million due to additional Loan and Security Agreements and a full year of interest on Loan and Security Agreements in existence in 2014. Net Loss Net loss was approximately $4.0 million or $(0.05) per share for the year ended December 31, 2015 based on 81,892,352 weighted average shares outstanding as of December 31, 2015 and approximately $1.9 million or $(0.02) per share for the year ended December 31, 2014 based on 81,892,352 weighted average shares outstanding as of December 31, 2014.The increase in net loss between the years ended December 31, 2015 and 2014 was related to the factors discussed above. LIQUIDITY AND CAPITAL RESOURCES Cash Flows Cash flows used in operating activities increased by approximately $0.4 million from approximately $(1.4) million used during the year ended December 31, 2014 to approximately $(1.8) million used during the year ended December 31, 2015.This increase was mainly due to the use of funds related to capitalized production costs increasing by approximately $1.5 million related to the production of our web series. This increaseis offset by a decrease in the use of funds for (i) other current liabilities of $0.5million primarily due to accrued interest on loan and security agreements and fees owed to our advertising and distribution broker ; (ii) use of funds for accounts payable decreasing by $0.3 million; and(iii) receipt of funds from accounts receivable decreasing by $0.3 million. Cash flows used in investing activities decreased by approximately $0.07 million in 2015 mainly due to office furniture purchased for the new office opened in Los Angeles, California during 2014. Cash flows from financing activities increased by approximately $3.0 million from approximately $0.9 million for the year ended December 31, 2014 to approximately $3.9 million for the year ended December 31, 2015. During 2015, we received approximately $1.1 million from Loan and Security Agreements and $3.2 from a convertible note. In addition we received $2.8 million from a related party as advances for working capital and repaid $3.2 million to the same related party.During the year ended December 31, 2014, we received $2.9 million in Loan and Security Agreements that were offset by a repayment of approximately $2.1 million to a related party. As of December 31, 2015 and 2014, we had cash of approximately $2.2 million and approximately $0.2 million, respectively, and a working capital deficit of approximately $5.2 million and approximately $9.6 million, respectively. As discussed earlier, we entered into an agreement with Dolphin Films, Inc., entity directly owned by our CEOto provide management team and back office services for the period April 1, 2013 through December 31, 2014 for an annual fee of $2.0 million.For the year ended December 31, 2014, we recorded revenues in the amount of $2.0 million related to this agreement.The agreement ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged had been completed.During 2015, we received $0.5 million in producer’s fees and $1.9 million of advertsing revenues from our web series. We received approximately $0.5 million of additional advertising revenue and borrowed approximately $0.3 million from our CEO during the first quarter of 2016.We expect to begin to generate cash flows from our other sources of revenue, including the production and distribution of at least one web series and intend to borrow funds from our CEO and raise additional capital through the sale of shares of our common stock for working capital. Financing Arrangements During 2011 and 2012, we secured financing for a slate of projects through Equity Finance Agreements in the amount of $1.0 million that were entered into during 2011 and 2012. Pursuant to the terms of the agreements, we were permitted to invest in projects through December 31, 2012.These funds were allocated across eleven projects.Lenders are entitled to receive, from the producers’ gross receipts generated by each of the eleven projects, (i) first, a return of their principal, (ii) second, a preferential return of 15% of their principal and (iii) third, a 50%split of any additional producers’ gross receipts (with the Company receiving the other 50%).The agreement defines “producers’ gross receipts” as the net profit of the production after all costs have been paid and after the actors and others have been paid their pro rata share of any subsequent revenue.Each of the agreements provides that the Company is entitled to earn a producer’s fee of up to $250,000 per production which is considered part of the expenses of the project and paid prior to calculation of the producers’ gross receipts. 21 Based on the gross producers’ revenues through December 31, 2015, we are not required to pay the lenders any amount in excess of the existing liability already recorded as of December 31, 2015.Two of the productions were completed as of December 31, 2015 and there was immaterial producer gross receipts generated as defined in the Equity Finance Agreements as of December 31, 2015.To the extent that we generate additional gross producer revenues subsequent to year end, the lenders would be entitled to receive their pro rata share of such revenue. During the years ended December 31, 2015 and 2014, we entered into various Loan and Security Agreements with individual investors totaling $4.0 million to finance the production of our new web series “South Beach – Fever”. In connection with the execution of each of the Loan and Security Agreements, the Company granted each individual lender the right to participate in the future profit generated by the series (defined as the gross revenues of such series less the aggregate amount of principal and interest paid for the financing of such series) in proportion to their loan commitment over the aggregated loan commitment received to the finance the series. The loans earn interest of up to 12% annually which was initially payable monthly through August 31, 2015, except for one agreement which was through February 29, 2015. During the year ended December 31, 2015 and pursuant to the terms of the agreements, we exercised our option to extend the maturity date of the Loan and Security agreements to August 31, 2016 and began accruing interest at 1.25% over the stated rate.Subsequent to year end, we have signed agreements with ten of the Loan and Security agreement debtholders to issue shares of common stock at $0.25 per share in payment in full of their principal and interest outsanding under their agreements. On December 7, 2015, we entered into a subscription agreement with an investor to sell up to $7,000,000 in convertible promissory notes.The promissory note, bears interest on the unpaid balance at a rate of 10% per annum,becomes due and payable on December 7, 2016 and may be prepaid, without penalty, at any time.Pursuant to the subscripton agreement, we issued a convertible note to the Investor in the amount of $3,164,000.At any time prior to the maturity date, the investor has the right, at its option, to convert some or all of the convertible note into common shares.The convertible note has a conversion price of $0.25 per share.The outstanding principal amount and all accrued interest are mandatorily and automatically converted into common stock, at the conversion price, upon the average market price of our common stock being greater than or equal to the conversion price for twenty trading days. As of December 31, 2015, we recorded $3,164,000 as Convertible note in non current liabilitiesand accrued $21,671 of interest in other current liablities in its consolidated balance sheets.Subsequent to year end,the convertible note was automatically converted into 12,656,000 shares of common stock after the average common stock price was equal to or greater than the conversion price for twenty trading days. Going Concern Our independent auditors issued an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern based upon our net loss for the years ended December 31, 2015 and 2014, our accumulated deficit as of December 31, 2015 and 2014 and our level of working capital. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Management is planning to raise any necessary additional funds through loans, project-specific financing and additional sales of our common stock; however, there can be no assurance that we will be successful in raising any necessary additional loans or capital. Critical Accounting Policies, Judgments and Estimates Our discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”). The preparation of these consolidated financial statements requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. 22 An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimate that are reasonably likely to occur, could materially impact the consolidated financial statements. We believe that the following critical accounting policies reflect the more significant estimates and assumptions used in the preparation of the consolidated financial statements. Capitalized Production Costs Capitalized production costs represent the costs incurred to develop and produce a web series. These costs primarily consist of salaries, equipment and overhead costs, as well as the cost to acquire rights to scripts.Web series costs are stated at the lower of cost, less accumulated amortization and tax credits, if applicable, or fair value. These costs are capitalized in accordance with Financial Accounting Standards Board (“FASB”), Accounting Standards Codification (“ASC”) Topic 926-20-50-2 “Other Assets – Film Costs”.Unamortized capitalized production costs are evaluated for impairment each reporting period on a title-by-title basis.If estimated remaining revenue is not sufficient to recover the unamortized capitalized production costs for that title, the unamortized capitalized production costs will be written down to fair value.Any project that is not greenlit for production within three years is written off. We are responsible for certain contingent compensation, known as participations, paid to certain creative participants such as writers, directors and actors.Generally, these payments are dependent on the performance of the web series and are based on factors such as total revenue as defined per each of the participation agreements.We are also responsible for residuals, which are payments based on revenue generated from secondary markets and are generally paid to third parties pursuant to a collective bargaining, union or guild agreement.These costs are accrued to direct operating expenses as the revenues, as defined in the participation agreements, are achieved and as sales to the secondary markets are made triggering the residual payment. Due to the inherent uncertainties involved in making such estimates of ultimate revenues and expenses, these estimates are likely to differ to some extent in the future from actual results.Our management regularly reviews and revises when necessary its ultimate revenue and cost estimates, which may result in a change in the rate of amortization of film costs and participations and residuals and/or write-down of all or a portion of the unamortized deferred production costs to its estimated fair value. Our management estimates the ultimate revenue based on existing contract negotiations with domestic distributors and international buyers as well as management’s experience with similar productions in the past. An increase in the estimate of ultimate revenue will generally result in a lower amortization rate and, therefore, less amortization expense of deferred productions costs, while a decrease in the estimate of ultimate revenue will generally result in a higher amortization rate and, therefore, higher amortization expense of capitalized production costs, and also periodically results in an impairment requiring a write-down of the capitalized production costs to fair value. These write-downs are included in production expense within our consolidated statements of operations.For the year ended December 31, 2015 and 2014, we impaired approximately $0.6 and $0.1 million, respectively of capitalized production costs. Revenue Recognition In general, we recordrevenue when persuasive evidence of an arrangement exists, products have been delivered or services have been rendered, the selling price is fixed and determinable, and collectability is reasonably assured. We recognize monthly and annual subscription revenues over the service period. Advertising revenue is recognized over the period the advertisement is displayed. When accounting for service contracts, we consider the nature of these contracts and the types of and services provided when determining the proper accounting for a particular contract. Revenue from service-type fixed-price contracts is recognized ratably over the contract period and contract costs are expensed as incurred.The risk to us on a fixed-price contract is that if estimates to complete the contract change from one period to the next, profit levels will vary from period to period. For all types of contracts, we recognize anticipated contract losses as soon as they become known and estimable. Out-of-pocket expenses that are reimbursable by the customer are included in revenue and cost of revenue. 23 The use of contract accounting requires significant judgment relative to estimating total contract revenues and costs, including assumptions relative to the length of time to complete the work, the nature and complexity of the work to be performed and anticipated increases in wages for subcontractor services. Our estimates are based upon the professional knowledge and experience of our personnel. Changes in estimates are applied prospectively and when adjustments in estimated contract costs are identified, such revisions may result in current period adjustments to earnings applicable to performance in prior periods. Revenue from web series are recognized in accordance with guidance of FASB ASC 926-60 “Revenue Recognition – Entertainment-Films”.Revenue is recorded when a contract with a buyer for the web series exists, the web series is complete in accordance with the terms of the contract, the customer can begin exhibiting or selling the web series, the fee is determinable and collection of the fee is reasonable. On occasion, we may enter into agreements with third parties for the co-production or distribution of a web series. We may also enter into agreements for the sponsorship or integration of a product in a web series productions.Revenue from these agreements will be recognized when the web series is complete and ready to be exploited.In addition, the advertising revenue is recognized at the time advertisements are shown when a web series is aired. Cash received and amounts billed in advance of meeting the criteria for revenue recognition is classified as deferred revenue. Income Taxes Deferred taxes are recognized for the future tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases using tax rates in effect for the years in which the differences are expected to reverse.The effects of changes in tax laws on deferred tax balances are recognized in the period the new legislation is enacted.Valuation allowances are recognized to reduce deferred tax assets to the amount that is more likely than not to be realized.In assessing the likelihood of realization, management considers estimates of future taxable income.We calculate our current and deferred tax position based on estimates and assumptions that could differ from the actual results reflected in income tax returns filed in subsequent years.Adjustments based on filed returns are recorded when identified. Tax benefits from an uncertain tax position are only recognized if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution. Interest and penalties related to unrecognized tax benefits are recorded as incurred as a component of income tax expense. Recent Accounting Pronouncements For a discussion of recent accounting pronouncements, see Note 3 to the audited consolidated financial statements contained elsewhere in this annual report on Form 10K. Off-Balance Sheet Arrangements As of December 31, 2015 and 2014, we did not have any off-balance sheet arrangements. Special Note Regarding Forward-Looking Statements Certain statements in this Form 10-K under “Management’s Discussion and Analysis” constitute “forward-looking” statements for purposes of federal and state securities laws.Such forward-looking statements include our expectations or beliefs regarding: the growth potential of the digital and movie entertainment market, in general, an for quality digital content in particular; our expectation regarding the timing of release of our motion picture, "Max Steel" and theproduction and release of our upcoming digital series under our co-production agreement; our ability to deliver content that will appeal to our target demographics, and to increase audiences and engagement online; our expectation to greenlight at least one additional project in 2016; our expectation to generate a significant source of revenues from Dolphin Digital Studios with the production and release of additional web series on online platforms; the potential of our online kids clubs to serve as a platform for sponsorship and other marketing opportunities thereby generating revenue; our expectation to generate revenues from producer’s fees, distribution fees and sponsorships, sufficient to maintain our liquidity position; our expectation to receive additional advertising revenues in 2016; our intention to raise additional capital through the sale of shares of Common Stock for working capital and through borrowed funds from our CEO; and our plans to implement improvements to remediate the material weaknesses in internal control over financial reporting. 24 These forward-looking statements reflect our current views about future events and are subject to risks, uncertainties and assumptions. We wish to caution readers that certain important factors may have affected and could in the future affect our actual results and could cause actual results to differ significantly from those expressed in any forward-looking statement. The most important factors that could prevent us from achieving our goals, and cause the assumptions underlying forward-looking statements and the actual results to differ materially from those expressed in or implied by those forward-looking statements include, but are not limited to, the following: unpredictability of the commercial success of future web series; performance of our co-producer under the terms of the co-producer agreement; economic factors that affect advertising revenue generally and in the online industry specifically; continuing industry demand for high-quality online digital entertainment and the pricing that producers are able to obtain for such content; our ability to identify, produce and develop online digital entertainment that meets the industry demand; competition for talent and other resources within the industry and our ability to enter into agreements with talent under favorable terms; availability of capital and financing under favorable terms to fund our digital projects and operations; and our ability to successfully implement improvements to remediate the material weaknesses in internal control over financial reporting. Any forward-looking statements, which we make in this Form 10-K, speak only as of the date of such statement, and we undertake no obligation to update such statements. Comparisons of results for current and any prior periods are not intended to express any future trends or indications of future performance, unless expressed as such, and should only be viewed as historical data.The safe harbor provisions of the Private Securities Litigation Reform Act of 1995 do not apply to our forward-looking statements as a result of being a penny stock issuer. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements required by this Item 8 are included at the end of this Report beginning on page F-1 as follows: Page Reports of Independent Registered Public Accounting Firms F-1 Consolidated Balance Sheets as of December 31, 2015 and 2014 F-2 Consolidated Statements of Operations for the years ended December 31, 2015 and 2014 F-3 Consolidated Statements of Cash Flows for the years ended December 31, 2015 and 2014 F-4 Consolidated Statements of Changes in Stockholder’s Deficit for the years ended December 31, 2015 and 2014 F-5 Notes to Consolidated Financial Statements F-6 25 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A.CONTROLS AND PROCEDURES. Management’s Report on the Effectiveness of Disclosure Controls and Procedures Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our CEO, to allow timely decisions regarding required disclosure. We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of December 31, 2015. Based upon that evaluation, our CEO and CFO concluded that our disclosure controls and procedures were not effective due to material weaknesses identified in our internal control over financial reporting described below. We are responsible for establishing and maintaining adequate internal control over financial reporting as such term is defined by xchange Act Rule 13a-15(f). Our internal controls are designed to provide reasonable assurance as to the reliability of our financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Internal control over financial reporting has inherent limitations and may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable, not absolute, assurance with respect to financial statement preparation and presentation. Further, because of changes in conditions, the effectiveness of internal control over financial reporting may vary over time. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. Under the supervision and with the participation of our CEO and CFO, we have evaluated the effectiveness of our internal control over financial reporting as of December 2015, as required by Exchange Act Rule 13a-15(c). In making our assessment, we have utilized the criteria set forth by the Committee of Sponsoring Organizations (“COSO”) of the Treadway Commission in the 1992 Internal Control —Integrated Framework. We concluded that based on our evaluation, our internal control over financial reporting was not effective as of December 31, 2015, due to material weaknesses identified as follows: ●
